PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/485,919
Filing Date: 14 Aug 2019
Appellant(s): HOLLENBECK et al.



__________________
William C. Rowland
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/09/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Regarding claim 1, in pg. 4-6 of the Appeal Brief, the appellant argues that Hasegawa does not monitor data acquired for the object to determine the presence of the object, particularly stating that as seen in FIG. 1 of Hasegawa, the detection includes projecting a light pattern 22 into the scan area onto the object to be imaged and then the system monitors for changes in the light pattern, while showing that the object to be imaged is substantially a flat piece of paper and as such the flat piece of paper would not substantially alter or change the light pattern because the object is flat. Additionally appellant argues that the rejection ignores the full language of the claim in detecting movement of the object and instead acquires data for a stick or finger which may be inserted above the object in the scan volume. Furthermore in pg. 6 of the Appeal Brief, appellant argues that Hasegawa does not teach initiating 3D scanning when the object is determined to be at rest in the scan volume, particularly stating that instead Hasegawa determines when there is no longer a disruption of the pattern caused by the introduction of a foreign object.
	However, reading the claims in the broadest reasonable interpretation, the examiner respectfully disagrees. It is noted by the examiner that the object being imaged by Hasegawa is not merely limited to a substantially flat piece of paper, in fact the image to which the appellant themselves referenced in FIG. 1 shows the object to be imaged being a book with the pages to be imaged and photographed. In any case, as taught in ¶0019, the system projects a light pattern onto an imaging of the object in the scan volume in the step of monitoring the scan volume by analyzing monitoring data acquired for the object at different points in time,” however the examiner would like to point out that there is indeed movement of the object being detected as the object is being moved into the imaging area by the finger or the stick, and additionally ¶0019 specifically states detecting whether the object is set in the imaging region. As the finger is then moved out of the way for a predetermined time, then the object is no longer in a moving state as detected by the system. Furthermore, the examiner notes that 3D scanning is indeed initiated throughout the process of the object being placed into the imaging area and also for at least a predetermined time afterwards to make sure the object is at rest [as described above], and therefore does indeed teach initiating 3D scanning when the object to be imaged is determined to be at rest.
	Finally, appellant argues in pg. 6-9 of the Appeal Brief that the examiner has no motivation to combine Hasegawa with Lin, particularly stating that the combination is based solely on hindsight and that there is no reason why one skilled in the art would be motivated to make the combination of 
	In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In particular, Lin teaches an imaging system which also projects a light pattern onto a surface of the 3D object in much the way Hasegawa does. Lin, however, teaches the use of a second image sensor which may thus be used in order to create a depth map from imaging data of each of the cameras as seen in ¶0027, and as further described in ¶0028 further depth maps may be created based on a distance of the image sensors to the object, and as such, as described in ¶0082, such information may even be used to accurately record a relative motion between the object and the camera, thus pointing towards the accuracy achieved through the use of depth maps provided by the use of two cameras. One of ordinary skill in the art understands that two cameras provide more accurate three-dimensional imaging and detection, which is further pointed out by Lin through the use of depth maps which may even detect relative motion of objects being imaged. Regarding appellant’s argument that the system as taught by Hasegawa would not be improved in any way because this addition would only make the system more expensive, the examiner notes that low cost isn’t the only goal for improvements to a system, as improved accuracy may provide increased value for a system as well.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EDEMIO NAVAS JR/Examiner, Art Unit 2483                                                                                                                                                                                                        01/07/2021
Conferees:
/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483 
                                                                                                                                                                                                       /REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.